Citation Nr: 1527654	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for depression not otherwise specified (NOS).  

3.  Entitlement to an evaluation in excess of 40 percent for productive changes of the thoracolumbar spine with degenerative disc disease of the lumbar spine (hereinafter a "lumbar spine disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the August 2010 rating decision, the RO granted service connection for depression NOS and assigned a 10 percent evaluation effective October 19, 2009; denied service connection for PTSD; and denied an evaluation higher than 40 percent for the Veteran's service-connected lumbar spine disability.  The Veteran appeals his denial for service connection for PTSD and for a higher evaluation for his lumbar spine disability.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through December 2013, which have been considered by the RO in the December 2013 statement of the case.

The issues of entitlement to an initial evaluation in excess of 10 percent for depression NOS and entitlement to an evaluation in excess of 40 percent for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In an August 2010 rating decision, the RO granted in full the benefit sought on appeal for service connection for a psychiatric disorder.  


CONCLUSION OF LAW

There remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In this case, the record reflects that in August 2010, the Veteran was granted service connection for depression NOS and assigned a 10 percent evaluation, effective October 19, 2009.  While the August 2010 rating decision simultaneously denied service connection for PTSD, the Board finds that in view of service connection having been granted for depression NOS, there is no allegation of errors of fact or law remaining on appeal.  This is because both depression NOS and PTSD are rated identically under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2014).  Awarding service connection for two psychiatric disabilities would not afford the Veteran with any greater benefit because "[t]he evaluation of the same disability under various diagnoses is to be avoided."  38 C.F.R. § 4.14 (2014).  Therefore, in granting service connection for depression NOS, the RO granted the full benefit the Veteran sought on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a psychiatric disorder, the Board does not have jurisdiction to review it, and it is dismissed.  

Although the Veteran asserts in his February 2014 VA Form 9 that he was misdiagnosed with depression and that he should have instead been diagnosed with PTSD, the Board finds that no such change in diagnosis would afford him any greater benefits.  As discussed above, the Veteran's psychiatric disorder, however diagnosed, would still be evaluated under the same rating criteria.  

Nevertheless, the Board does find that, based on the assertions that the Veteran made in his February 2014 VA Form 9, describing his various mental health symptoms, the Veteran has apparently expressed dissatisfaction with the initial level of benefits that he was awarded related to his service-connected psychiatric disorder.  The Veteran filed a timely notice of disagreement in October 2010 following the rating decision granting service connection for depression NOS.  Although the Veteran specifically asserted his disagreement (NOD) with the denial of service connection for PTSD, the Board instead construes such NOD as a disagreement with his initial 10 percent evaluation for depression NOS and has characterized the issue accordingly on the title page.  The need for further development on this matter is discussed below in the remand portion of the decision.  


ORDER

Entitlement to service connection for PTSD is dismissed.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As discussed above, the Board has construed the Veteran's October 2010 NOD as a timely filed disagreement with his initial 10 percent evaluation for depression NOS.  38 U.S.C.A. § 7105(b) (West 2014).  Therefore, the Veteran is entitled to be furnished a statement of the case (SOC) which addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of a SOC.

The Veteran is seeking a higher evaluation for his service-connected lumbar spine disability due to his overall functional impairment.  In a February 2014 VA Form 9, the Veteran asserts that his lumbar spine disability prevents him from walking up or down stairs, he ambulates with a cane and a walker, he staggers when he walks, he cannot bend, reach, or stand for prolonged periods of time, and he cannot lift or carry more than five pounds from counter level.  He also contends that he has pain radiating from his lumbar spine into his hips and down both legs.  Pain disrupts his ability to lie down and sleep.  

The Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected lumbar spine disability was in January 2010.  Since his last VA examination, over five years ago, the Veteran has suggested that his lumbar spine disability has worsened and he has requested another examination.  See February 2014 VA Form 9 and May 2015 Appellant's Brief.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  As the evidence suggests that the Veteran's lumbar spine disability may have worsened since his last VA examination, a remand is required to determine the current severity of his lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his service-connected lumbar spine disability and his service-connected depression NOS that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected lumbar spine disability.  

The claims file, including a copy of this REMAND, should be made available to the examiner.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  In conjunction with the above, the AOJ should furnish a SOC to the Veteran addressing the issue of entitlement to an initial evaluation in excess of 10 percent for depression NOS.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of this issue from the August 2010 rating decision.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

4.  Then, the AOJ should readjudicate the increased evaluation claim for the Veteran's lumbar spine disability.  If the benefits sought on appeal remain denied the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


